Protective Life Corporation Post Office Box 2606 Birmingham, AL 35202 205-268-1000 Steven G. Walker Senior Vice President, Controller and Chief Accounting Officer 205-268-6775 Fax: 205-268-3541 Toll Free 800-866-3555 Email: steve.walker@protective.com June 16, 2008 Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Protective Life Corporation Form 10-K for fiscal year ended December 31, 2007 File No. 001-11339 Dear Mr. Rosenberg: We would like to revise the dateon which we expect to respond to your letter dated May 16, 2008. We currently anticipate providing our response to you by June 30, 2008. Should you have any questions you may contact Charles Evers, Vice President of Corporate Accounting at (205) 268-3596 or me at (205) 268-6775. Sincerely, /s/ Steven G.
